DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3,6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation of made entirely by a transparent conductive material is not supported. Applicant has only taught made of transparent conductive material, which does not preclude other non-transparent or even non-conductive elements. Applicant is remind absent of evidence is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Wu (20130207169).

As to claim 1,Mochizuki teaches A detection panel, comprising: a base substrate (item 100); a detection circuit on the base substrate(item 13 see also figure 5); a photoelectric conversion structure on the detection circuit and electrically connected to the detection circuit (items 123-126); and a bias voltage layer on the photoelectric conversion structure and electrically connected to the photoelectric conversion structure; wherein the bias voltage layer has a grid-like structure (layer 14 more specifically 141 paragraph 42 figure 4D-4I). Mochizuki teaches wherein a material of the bias voltage layer is a transparent conductive material (paragraph27). Item 141 is entirely transparent conductive. , Mochizuki further teaches a buffer layer between the bias voltage layer and the photoelectric conversion structure and covering the photoelectric conversion structure (item 127); and a resin layer between the buffer layer and the bias voltage layer and in contact with the bias voltage layer (item 128 paragraph 39).
Mochizuki teaches the scintillator  under the resin.
Wu teaches a scintillator (items 283 and 282) on the bias electrode and passivation (layer under 282) . Further applicant provides no unexpected result for the location.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a scintillator layer on the bias voltage layer, wherein the scintillator layer is in direct contact with the resin layer through openings of the grid-like structure.
Further shifting the location will not affect the device operation since it would still modify the wavelength before entering the detector.
One would have been so motivated to orient the scintillator in a desired location dependent on the desires of the fabricator. 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


b.	As to claim 3, Mochizuki does not explicitly teach ITO for this layer however other electrodes are described as ITO (paragraph 24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the transparent conductive oxide out of ITO to provide a cost benefit using the same material throughout the structure for transparent electrodes.
c.	As to claim 6, Mochizuki teaches wherein the photoelectric conversion structure comprises a first electrode (item 122 and 123), a photodiode(items 124 and 125 see claim 5) and a second electrode stacked successively on the detection circuit (item 126), and the detection circuit comprises a thin film transistor (figures specifically 2b item 13) , the first electrode is electrically connected to a drain of the thin film transistor (figure 4h and figure 5) and the second electrode is electrically connected to the bias voltage layer (see figure 4h and 4i).
d.	As to claim 7, Mochizuki teaches a optical detection device (figure 5 and figure 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896